Citation Nr: 1022588	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  08-15 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to an increased rating in excess of 20 percent 
for residuals of a left knee meniscectomy with degenerative 
joint disease (left knee disability).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T.R. Bodger, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1967 to 
January 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2006 rating decision, which continued 
the Veteran's 20 percent rating for his knee disability.

The Veteran was scheduled to provide testimony before a 
Veterans Law Judge at a central office hearing in April 2010, 
but failed to appear.  Not having received a request for 
postponement and pursuant to 38 C.F.R. § 20.704(d), the Board 
will proceed with its adjudication of the appeal as though 
the request for a hearing had been withdrawn.  38 C.F.R. § 
20.704(d).  


FINDINGS OF FACT

The Veteran's extension of his left knee is limited to 30 
degrees, his flexion is to 0 degrees, and there is objective 
evidence that his knee is instable.  He also has pain, 
weakness, fatigability, and lack of endurance of his left 
knee.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
limitation of flexion of the left knee have not been met.  
38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2009).  

2.  The criteria for a separate rating of 20 percent, but not 
higher, for instability of the left knee have been met.  
38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the veteran's increased rating claim.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

For an increased compensation claim, the Veteran must be 
notified that he must provide, or ask VA to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimants employment and daily life.  Additionally, 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life. Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), vacated and remanded by, Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Recently, the 
United States Court of Appeals for the Federal Circuit 
(Federal Court) held that the notice described in 38 U.S.C. § 
5103(a) need not be veteran specific, i.e., it need not 
notify the veteran of alternative diagnostic codes, and that 
that the statutory scheme does not require "daily life" 
evidence for proper claim adjudication. Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Thus, any error 
related to the aforementioned is harmless.

Prior to the initial adjudication of the Veteran's claim, a 
May 2006 letter fully satisfied the duty to notify 
provisions. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Vazquez-Flores, 
supra.  The letter advised the Veteran of the information 
necessary to substantiate the claim, and of his and VA's 
respective obligations for obtaining specified different 
types of evidence.  The Veteran was informed of the specific 
types of evidence he could submit, which would be pertinent 
to his claim, and advised to send any medical reports that he 
had.  He was also told that it was ultimately his 
responsibility to support the claim with appropriate 
evidence.  In addition, the Veteran was provided notice 
concerning the assignment of disability ratings and effective 
dates.  See Dingess, supra.  

Subsequent to the issuance of the October 2006 rating 
decision, an additional letter was sent informing the Veteran 
of how VA determines disability ratings.  The Veteran filed a 
response notifying VA that he had received the notice and 
requested that his appeal be decided as soon as possible.  
The Veteran's claim was readjudicated in an August 2009 
supplemental statement of the case (SSOC).  Thus, there was 
no deficiency in notice and a harmless error analysis is not 
necessary.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 
(Fed. Cir. 2007) (Mayfield IV); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  He has at no time referenced outstanding records 
that he wanted VA to obtain or that he felt were relevant to 
the claim.

It should be noted that the Veteran identified relevant 
records in the possession of a Dr. Sands.  In December 2006, 
the RO requested that the Veteran provide it with an address.  
The Veteran subsequently provided this address and submitted 
copies of his treatment records from Dr. Sands.  The Board 
finds that further development would be fruitless.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).

The RO provided the Veteran with appropriate VA examinations 
in January 2008, September 2006, and April 2009.  The Veteran 
has not reported receiving any recent treatment specifically 
for this condition (other than at VA and the private 
treatment mentioned above, records of which are in the file), 
and there are no records suggesting an increase in disability 
has occurred as compared to the prior VA examination 
findings.  There is no objective evidence indicating that 
there has been a material change in the severity of the 
Veteran's service connected disorder since he was last 
examined.  38 C.F.R. § 3.327(a).  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted.  VAOPGCPREC 11-95.  The examination reports 
are thorough and supported by VA outpatient treatment 
records.  The examinations in this case are adequate upon 
which to base a decision.  See Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007) (when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  Newhouse v. Nicholson, 497 F.3d 1298 
(2007).

II.	Increased Rating

Disability evaluations are determined by evaluating the 
extent to which a veteran's service connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2009).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  38 
C.F.R. § 4.3.  However, the evaluation of the same disability 
under various diagnoses, known as pyramiding, is to be 
avoided.  38 C.F.R. § 4.14 (2009).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Consistent with the facts found, the rating may be 
higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 
Vet. App. 505 (2007).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The Veteran currently receives a 20 percent rating for his 
left knee disability under Diagnostic Code (DC) 5260.  See 38 
C.F.R. § 4.71a.  DC 5260 is warranted for limitation of 
flexion.  Id.  

The criteria for ratings on limitation of motion of the knee 
are in two groups, limitation of flexion and limitation of 
extension.  Limitation of flexion of a leg warrants a 
noncompensable evaluation if the flexion is limited to 60 
degrees; a 10 percent evaluation if flexion is limited to 45 
degrees; a 20 percent evaluation if flexion is limited to 30 
degrees; or a 30 percent evaluation if the flexion is limited 
to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260 
(2009).  Limitation of extension of a leg warrants a 
noncompensable evaluation if extension is limited to 5 
degrees; a 10 percent evaluation if extension is limited to 
10 degrees; a 20 percent evaluation if extension is limited 
to 15 degrees; a 30 percent evaluation if extension is 
limited to 20 degrees; a 40 percent evaluation if extension 
is limited to 30 degrees; or a 50 percent evaluation if 
extension is limited to 45 degrees.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2009).  Separate ratings may be awarded 
for limitation of flexion and limitation of extension of the 
same knee joint.  VAOPGCPREC 09-14 (September 17, 2004).  

The Veteran's medical treatment records during the appellate 
time frame indicate limitation of motion for his left knee.  
During the September 2006 VA examination, the Veteran's left 
knee range of motion included extension to 0 degrees and 
flexion to 30 degrees with pain.  The January 2008 VA 
examination report measured his range of motion as extension 
to 0 degrees and flexion to 90 degrees.  No pain in this 
range of motion was reported.  However, severe pain was noted 
when the range of motion was extended beyond 90 degrees.  
During his April 2009 VA examination, the Veteran's left knee 
extension was to 0 percent and flexion was to 40 degrees.  
There was pain and additional limitations after repetitive 
motion.  Contrary to the Veteran's May 2005, the referenced 
private medical records do not show range of motion testing.

The Board finds that the Veteran's extension is normal and 
noncompensable.  See 38 C.F.R. § 4.71a, DC 5261.  Further, 
the Veteran meets the criteria for a 20 percent rating under 
limitation of flexion.  See 38 C.F.R. § 4.71a, DC 5260.  The 
Veteran does not meet the criteria for a higher rating as his 
flexion is not limited to 15 degrees under DC 5260 and his 
extension is not limited to 20 degrees under DC 5261.  

The Veteran has also complained of instability in his left 
knee.  Knee instability is rated under DC 5257.  38 C.F.R. 
§ 4.71, DC 5257 (2009).  A 10 percent rating requires slight 
recurrent subluxation or lateral instability of a knee.  A 20 
percent rating requires moderate subluxation or lateral 
instability of a knee.  A 30 percent evaluation is warranted 
for severe knee impairment with recurrent subluxation or 
lateral instability.  Id.  Limitation of motion and 
instability of the knee may be rated separately under 
Diagnostic Codes 5260 and 5257.  See VAOPGCPREC 9-98, 63 Fed. 
Reg. 56704 (1998); VAOPGCPREC 23- 97, 62 Fed. Reg. 63604 
(1997).  When evaluating the symptoms under Diagnostic Code 
5257, the provisions of 38 C.F.R. §§ 4.40 and 4.45 regarding 
the effects of functional loss due to pain do not apply, as 
that diagnostic code is not based on limitation of motion.  
See Johnson v. Brown, 9 Vet. App. 7, 9 (1996).

In rating instability, the Board observes that the words 
"slight," "moderate," and "severe," as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6.

The Veteran reported instability in his left knee at all his 
VA examinations.  The Veteran's knee was reported as instable 
at his January 2008 and April 2009 VA examinations.  During 
the January 2008 VA examination, the Veteran used a cane and 
wore a knee brace.  He felt like his knee was "falling 
apart," complained of constant pain with any walking, and 
indicated having difficulty when standing up or sitting down.  
He also indicated difficulty showering due to his instability 
and reported falling.  The Veteran reported to the April 2009 
VA examination using bilateral forearm crutches and wearing a 
hinged knee brace.  The April 2009 VA examiner also observed 
an abnormal gait and stance and concluded that the Veteran is 
unable to walk unaided.  

The Veteran submitted statements dated in May 2006 from 
himself and his daughters indicating that he is unable to 
walk unaided and must be assisted when trying to stand up 
from a sitting position.  In a May 2006 statement, one of his 
daughters indicated that the Veteran received a wheelchair.  
He also submitted a report which revealed that he received 
forearm crutches.  

Based upon the foregoing, the Board finds that the evidence 
demonstrates that the Veteran's left knee exhibits a moderate 
level of instability.  Accordingly a rating of 20 percent, 
but no more, is warranted under DC 5257.  

The Board notes that the Veteran has also been diagnosed with 
degenerative joint disease.  Degenerative arthritis, 
established by X-ray findings, will be rated on the basis of 
limitation of motion under the appropriated diagnostic codes 
for the specific joint or joints involved.  See 38 C.F.R. § 
4.71a, DC 5003.  DC 5003 states that when the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, an 
evaluation of 10 percent is applied for each major joint or 
group of minor joints affected by limitation of motion.  Id. 
A 20 percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  38 C.F.R. 4.71a, DC 5003.  
There is, in this case, only one group of minor joints 
involved; therefore, a higher rating is not warranted under 
DC 5003.  See id.

Additional Diagnostic Codes provide ratings for disabilities 
of the knees depending on the symptoms shown.  Since the 
record does not show that the Veteran's left knee disorder 
involves ankylosis, genu recurvatum, or tibia and fibula 
impairment, additional ratings for the left knee disorder are 
not warranted under 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 
5262 and 5263 (2009).

The Board has also considered the rule of DeLuca, supra.  The 
Veteran has complained of pain, weakness, fatiguability and 
stiffness in his knee.   He has tenderness and flareups of 
pain.  The Board notes, however, that these are the same 
symptoms that gave rise to his 20 percent rating under DC 
5260.  The Board cannot compensate the Veteran twice for the 
same symptoms.  Therefore, the Board finds that an additional 
rating under the rule of DeLuca is not warranted.

The Board has also considered the possibility of staged 
disability rating for the Veteran's claim of a higher 
evaluation.  The guidance of the Court in Hart v. Mansfield, 
supra, has been followed.

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim. Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

III.	Extra-Schedular Consideration

Consideration has also been provided regarding the issue of 
whether the schedular evaluation is inadequate, thus 
requiring that the RO refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2009); Barringer v. 
Peak, 22 Vet. App. 242 (2008)(noting that the issue of an 
extra-schedular rating is a component of a claim for an 
increased rating and referral for consideration must be 
addressed either when raised by the veteran or reasonably 
raised by the record).  An extra-schedular evaluation is for 
consideration where a service-connected disability presents 
an exceptional or unusual disability picture with marked 
interference with employment or frequent periods of 
hospitalization that render impractical the application of 
the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 
88, 94 (1996).  An exceptional or unusual disability picture 
occurs where the diagnostic criteria do not reasonably 
describe or contemplate the severity and symptomatology of 
the Veteran's service-connected disability.  Thun v. Peake, 
22 Vet. App. 111, 115 (2008).  If there is an exceptional or 
unusual disability picture, then the Board must consider 
whether the disability picture exhibits other factors such as 
marked interference with employment and frequent periods of 
hospitalization.  Thun, 22 Vet. App. at 115-116.  When those 
two elements are met, the appeal must be referred for 
consideration of the assignment of an extra-schedular rating.  
Otherwise, the schedular evaluation is adequate, and referral 
is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. 
at 116.

The schedular evaluation in this case is not inadequate.  A 
higher rating is provided for certain manifestations of his 
left knee disability but the medical evidence reflects that 
those manifestations are not present in this case.  
Additionally, the diagnostic criteria adequately describe the 
severity and symptomatology of the Veteran's disability the 
criteria to assess social and occupational impairment.  More 
over, the evidence does not demonstrate other related 
factors.  The Veteran has not required frequent 
hospitalization.  The Veteran submitted a July 2005 a report 
indicating that his knee brace and cane hindered his ability 
to go up and down stairs.  However, the Veteran has been 
adequately compensated under the scheduler criteria.  In the 
absence of any additional factors, the RO's failure to refer 
this issue for consideration of an extra-schedular rating was 
correct.


ORDER

Entitlement to an increased rating in excess of 20 percent 
for limitation of flexion is denied.  

Entitlement to a separate rating of 20 percent, but no 
higher, for instability of the left knee is granted.  







______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


